815 So. 2d 705 (2002)
John M. STREHLE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-3733.
District Court of Appeal of Florida, First District.
April 22, 2002.
Appellant, pro se.
Robert A. Butterworth, Attorney General, and James W. Rogers, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant filed a motion under Florida Rule of Criminal Procedure 3.800(a) asking for additional jail credit. The trial court in granting the motion in part found that the "[d]efendant is entitled to jail credit for time he was physically in the custody of the State of Florida and not for the time he was incarcerated in another state." However, the Florida Supreme Court has held that a trial court has authority to award foreign jail credit. See Kronz v. State, 462 So. 2d 450 (Fla.1985). We therefore REVERSE and REMAND *706 to the trial court for proceedings consistent with this opinion as it reconsiders the appellant's motion.
MINER, PADOVANO and BROWNING, JJ., concur.